

Exhibit 10.19








SHELL TRADEMARK MANAGEMENT INC.
and
SHELL PIPELINE COMPANY LP, SHELL MIDSTREAM PARTNERS, L.P., SHELL MIDSTREAM
PARTNERS GP LLC






____________________________________
TRADE MARKS LICENSE AGREEMENT
COMPANY NAME AND HOUSE MARK for SHELL PIPELINE COMPANY LP, SHELL MIDSTREAM
PARTNERS, L.P. and SHELL MIDSTREAM PARTNERS GP LLC
_____________________________________



1



--------------------------------------------------------------------------------



Exhibit 10.19
Table of Contents
1 INTERPRETATION 
2 COMMENCEMENT AND DURATION 
3 GRANT OF LICENSE 
4 [Intentionally Omitted] 
5 USE OF TRADE MARKS 
6 QUALITY AND COMPLIANCE CONTROL 
7 OWNERSHIP, MAINTENANCE AND RENEWAL 
8 ROYALTIES 
9 [Intentionally Omitted] 
10 MARKETING, COMMUNICATIONS AND BRAND STANDARDS 
11 INFRINGEMENTS OF OR ATTACKS ON THE TRADE MARKS 
12 INFRINGEMENT OF THIRD PARTY TRADE MARKS 
13 WARRANTIES, LIABILITY AND INDEMNITY 
14 COMPLIANCE WITH APPLICABLE LAWS 
15 CONFIDENTIALITY 
16 TERMINATION 
17 CONSEQUENCES OF TERMINATION 
18 NOTICES 
19 ASSIGNMENT, SUB-CONTRACTING AND SUB-LICENSING  
20 EQUITABLE RELIEF 
21 THIRD PARTY RIGHTS 
22 RELATIONSHIP OF THE PARTIES 
23 WAIVER 
24 INVALIDITY 
25 AMENDMENTS AND VARIATIONS 
26 APPLICABLE LAW 
27 JURISDICTION 
28 ENTIRE AGREEMENT 
29 EXECUTION 
SCHEDULES AND APPENDICES
SCHEDULE 1: THE TRADE MARKS
SCHEDULE 4: BRAND PROMOTION ACTIVITIES

2



--------------------------------------------------------------------------------



Exhibit 10.19
PARTIES
1.SHELL TRADEMARK MANAGEMENT INC., a Delaware corporation having an address of
150 N. Dairy Ashford Rd., Houston, Texas 77079 United States (“Licensor”);
AND
2.SHELL MIDSTREAM PARTNERS GP LLC, a Delaware limited liability company, in its
own capacity and as the general partner of SHELL MIDSTREAM PARTNERS, L.P., a
Delaware limited partnership (the “Partnership”) having an address of 150 N.
Dairy Ashford Rd., Houston, Texas 77079 United States, together with any member
of the Partnership Group (as defined in the First Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of November 3, 2014 (the
“Partnership Agreement”) (collectively referred to herein as the “Licensee”)
(each a “Party” and together “the Parties”).
BACKGROUND
(A) The Licensor has certain rights to grant licenses with respect to trade
marks characteristic of companies of the Shell Group of companies and certain
rights to the copyrights in such trade marks.
(B) The Licensee wishes to reproduce, apply, use and display in the Territory
the Trade Marks (all as hereinafter defined), and the Licensor is willing to
authorize such reproduction, application, use and display, on the terms and
conditions set out in this Agreement.
THE PARTIES AGREE as follows:
1.INTERPRETATION
1.1 In this Agreement:

“Affiliate(s)”means Royal Dutch Shell plc and any company (other than a Party
itself) which is from time to time directly or indirectly controlled by Royal
Dutch Shell plc.
For the purposes of this Agreement:
(1) a company is directly controlled by another company or companies if that
latter company beneficially owns or those latter companies together beneficially
own fifty per cent (50%) or more of the voting rights attached to the issued
share capital of the first mentioned company; or
(2) a company is indirectly controlled by another company or companies if a
series of companies can be specified, beginning with that latter company or
companies and ending with the first mentioned company, so related that each
company of the series (except the latter company or companies) is directly
controlled by one or more of the companies earlier in the series;
“Agreement”
means this agreement including the schedules and any appendices to this
agreement, all as amended, varied or supplemented from time to time;“Brand
Standards”means the guidelines, rules, policies and standards for use of the
Trade Marks, as issued or made available by the Licensor from time to time
(electronically or otherwise);“Business Day”means a usual working day, other
than a Saturday or Sunday, in Houston, Texas, United States of America;“Change
of Control”has the meaning set forth in clause 16.3;“Commencement Date”means
February 1, 2019;

3



--------------------------------------------------------------------------------



Exhibit 10.19

“Confidential Information”has the meaning set forth in clause 15.1;“Licensee
Contractor Termination Event”has the meaning set forth in clause
19.4(b)(ii);“Person”means an individual or a corporation, firm, limited
liability company, partnership, joint venture, trust, estate, unincorporated
organization, association, government agency or political subdivision thereof or
other entity;
“Relevant Affiliate(s)” 
means Affiliate(s) to whom the Licensee has extended its rights pursuant to
clause 19.3;“Royalties”
means the sum equal to the aggregate of the sums payable by Licensee to
Licensor;
“Royalty Rate”means the rates(2) as may be separately agreed to by the parties
in writing;
“Subsidiary”
means with respect to any Person, (a) a corporation of which more than 50% of
the voting power of shares entitled (without regard to the occurrence of any
contingency) to vote in the election of directors or other governing body of
such corporation is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person or a combination
thereof, (b) a partnership (whether general or limited) in which such Person or
a Subsidiary of such Person is, at the date of determination, a general partner
of such partnership, but only if such Person, one or more Subsidiaries of such
Person, or a combination thereof, controls such partnership on the date of
determination; or (c) any other Person (other than a corporation or a
partnership) in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person. Notwithstanding anything to the contrary herein, for so long any Person
is not consolidated in the Partnership’s financial statements for accounting
purposes, then such Person will not be deemed “Subsidiaries” of the Partnership
and Shell Midstream Operating LLC;“Taxes”has the meaning set forth in clause
8.6;“Terminating Party”means (as the context requires) either:
(1) a Party terminating this Agreement pursuant to clause 2 or clause 16.1, or
(2) in the case of termination of this Agreement pursuant to clause 16.2, the
Licensor;“Termination Event”means any of the events or circumstances mentioned
in clause 16.1 or clause 16.2;“Territory”means the United States of America and
the District of Columbia but excludes Puerto Rico, the U.S. Virgin Islands, Guam
and other U.S. territories and possessions; and“Trade Marks”
means the Trade Marks listed in Schedule 1.

1.2 In this Agreement, unless otherwise specified, a reference to:
(a) any other document referred to in this Agreement is a reference to that
other document as amended, varied, supplemented or novated at any time;
(b) a “company” shall be construed so as to include any company, corporation or
other body corporate, wherever and however incorporated or established and
irrespective of the jurisdiction in or under the law of which it was
incorporated or exists;

4



--------------------------------------------------------------------------------



Exhibit 10.19
(c)  a “person” shall be construed so as to include any individual, firm,
company, government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality);
(d) statute or statutory provision shall be construed as a reference to the same
as it may have been, or may from time to time be, amended, modified or
re-enacted and shall include any subordinate legislation made from time to time
under that provision;
(e) a “day” (including within the expression “Business Day”) shall mean a period
of twenty-four (24) hours running from midnight to midnight; and
(f) times are references to time in Houston, Texas, United States of America.
1.3 All headings and titles used in this Agreement are for convenience only.
They are not to be used in the interpretation or construction of this Agreement.
2 COMMENCEMENT AND DURATION
This Agreement shall be deemed to have come into effect on the Commencement
Date, and, unless terminated earlier in accordance with clause 16, shall
continue in force until the earliest of January 1, 2024, or terminated by either
Party giving to the other not less than three hundred and sixty (360) days’
notice. Parties may, by mutual written consent, terminate this Agreement at any
time.
3 GRANT OF LICENSE
3.1 The Licensor grants to the Licensee a non-exclusive license:
(a) to use the trade name “SHELL”, the word “Shell” in the following company
names: i) Shell Pipeline Company LP; ii) Shell Midstream Partners, L.P.; ii)
Shell Midstream Partners GP; LLC; iii) Shell Midstream Operations LLC; and iv)
their Subsidiaries as part of their company name and to use the trade name
“SHELL” or “Shell” and the Shell Pecten design as part of their company
identifications, in each case to indicate such company’s affiliation with the
Shell brand; and; and
(b) for the entities listed in (a), to use the “Shell” emblem and the Trade
Marks listed in Schedule 1 as a house mark on stationary, business cards,
business forms, company publications and press releases, company marketing
materials, company public filings with the United States Securities and Exchange
Commission and other regulatory authorities, and company websites or social
media presences in the Territory
in accordance with the Brand Standards and subject to the provisions of this
Agreement. For the avoidance of doubt, no rights are granted to the Licensee
under this Agreement to reproduce, apply, use or display any of the Trade Marks
on: (i) products or services; or (ii) merchandising, corporate gifts,
promotional products, loyalty products and the like.
3.2 Subject to clauses 3.3, the Licensor may by giving notice to the Licensee at
any time in its absolute discretion modify Schedule 1 by adding or removing from
it any trade marks. This right is independent of the Licensor’s right to
terminate the licence in respect of individual Trade Marks or Manifestations in
accordance with clause 16.6.
3.3 The Licensor shall give the Licensee at least one hundred and eighty (180)
days’ notice of its intention to remove any of the Trade Marks from Schedule 1.


4. [Intentionally Omitted]

5



--------------------------------------------------------------------------------



Exhibit 10.19
5 USE OF TRADE MARKS
5.1 The Licensee shall comply at all times with the requirements of the Licensor
(including without limitation as comprised in the Brand Standards) from time to
time as to the manner and context of use of the Trade Marks (and the wording to
accompany them).
5.2 The Licensee shall not use or display the Trade Marks other than in
accordance with the Brand Standards, or in such a manner that their
distinctiveness, validity or reputation may be impaired (which obligation shall
include without limitation refraining from using the Trade Marks in a generic or
descriptive manner, or in such a way that detracts from the goodwill and
reputation represented thereby). On receipt of notification by the Licensor or
its nominee, the Licensee shall immediately correct any use or display of any of
the Trade Marks which in the opinion of the Licensor or its nominee has or is
likely to have any of the foregoing effects.
5.3   The Licensee shall not use or display the Trade Marks other than in Except
with the prior written consent of the Licensor and/or any relevant Affiliate
entitled to give such consent, and subject to clause 5.7, the Licensee shall not
employ or register or cause to be employed or registered a Trade Mark, or any
word or mark which in the reasonable opinion of the Licensor is confusingly
similar to a Trade Mark, as part of any corporate name, business name or trading
style, or as a trade mark in respect of any goods or services, or as a domain
name and, to the extent that it does so, shall cease to use such Trade Mark and
shall assign it to the Licensor at the request of the Licensor without
compensation.
5.4    The Licensee shall not conduct the whole or any part of its business
under a corporate or business name or house mark which in the opinion of the
Licensor might impair the validity, reputation or distinctiveness of any of the
Trade Marks and, to the extent that it does, shall cease to use or change such
corporate or business name or house mark on the demand of the Licensor.
5.5 To assist in ensuring compliance with its obligations under clauses 5.3 and
5.4, the Licensee undertakes to notify the Licensor before using, registering or
causing to be used or registered any trade mark or corporate or business name
other than its corporate name as set out above.
5.6 Except with the prior written consent of the Licensor, no other marks or
symbols of a trade mark character (other than the trade name or corporate name
of the Licensee) shall appear under or by reference to the Trade Marks.
5.7 Upon request of the Licensor, and to the order of the Licensor, the Licensee
shall, at the cost of the Licensor, register and/or hold and maintain on behalf
and for the benefit of the Licensor internet domain names incorporating any of
the Trade Marks, or words or expressions similar thereto.
5.8 The Licensee shall, where required by the Licensor (including in the Brand
Standards), indicate clearly and legibly on stationary, business cards, business
forms, company publications and press releases, company marketing materials,
company public filings with the United States Securities and Exchange Commission
and other regulatory authorities, and company websites or social media
presences, that the Trade Marks are “Shell trade marks” (or shall use such other
indication as the Licensor or its nominee may specify from time to time).
6 QUALITY AND COMPLIANCE CONTROL
6.1   At the request of the Licensor, the Licensee shall (at no cost to the
Licensor) furnish such samples or other evidence or documentation as may
reasonably be required by the Licensor for the inspection of:
(a) any materials bearing the Trade Marks; and

6



--------------------------------------------------------------------------------



Exhibit 10.19
(b) the manner and context of the use and display (or proposed use and display)
of the Trade Marks on communications, advertising, promotional literature, or
other printed matter, or on websites or any other electronic or other media.
6.2   The Licensor or its nominee shall have the right to enter with reasonable
frequency during normal business hours the premises of the Licensee to verify
compliance with the terms of this Agreement generally, including without
limitation to inspect:
(a)  the manner and context of the use and display of the Trade Marks, whether
on advertising, promotional literature, labels or other printed matter, or
otherwise;
and to take samples of said materials for further inspection.
6.3 If the Licensor or its nominee finds that the Licensee’s use and/or display
of the Trade Marks on any materials on whatever medium (including electronic)
does not comply with the Brand Standards in any respect, the Licensor or its
nominee may give notice thereof to the Licensee, and the Licensee shall
immediately on receipt of such notice cease the non-compliant use or display.
The Licensee shall not resume use and/or display of the relevant materials until
it has demonstrated to the Licensor’s or its nominee's satisfaction that the
relevant materials is or are in compliance with said Brand Standards, and the
Licensor or its nominee has given notice to the Licensee of said satisfaction.
6.4 The Licensee shall, where applicable, procure similar rights for the
Licensor with regard to Relevant Affiliates and Licensee Contractors as are set
out in this clause 6 with regard to the Licensee.
7 OWNERSHIP, MAINTENANCE AND RENEWAL
7.1 The Licensee acknowledges that the Licensor is the owner of the Trade Marks.
7.2 All use of the Trade Marks by the Licensee under this Agreement shall be
deemed to be use by the Licensor, and any goodwill accruing in respect of such
use (but, for the avoidance of doubt, no other goodwill) shall be for the
benefit of the Licensor. The Licensor may at any time call for a confirmatory
assignment of that goodwill and the Licensee shall immediately execute it
without requiring more than a nominal consideration for the assignment.
7.3 Nothing in this Agreement shall be construed as granting the Licensee any
proprietary rights, title or interest in any of the Trade Marks.
7.4 The Licensee shall not, whether during the term of this Agreement or
afterwards, claim any ownership of, or dispute the Licensor’s rights in, the
Trade Marks or any goodwill or reputation attaching to them.
7.5 Any renewal or maintenance fees in respect of the Trade Marks, and any costs
in respect of applications to register any of the Trade Marks as a trade mark,
shall be borne by the Licensor. The Licensor shall be entitled to:
(a) pursue any application to register a trade mark in such a manner as it sees
fit;
(b) elect at any time to abandon any of the Trade Marks; and  


(c)  elect not to pursue any application to register a trade mark
in its absolute discretion at all times and without liability to the Licensee.
7.6 The Licensee shall assist the Licensor as may be necessary or reasonably
required (including by executing any necessary documents) in recording the
Licensee as a licensee of the registered Trade Marks (including as a licensee of
such applications as mature into registrations during the
7



--------------------------------------------------------------------------------



Exhibit 10.19
period of this Agreement) on the relevant register maintained by any government
office or regulatory body. The costs of any recording of this Agreement with any
government office or regulatory body shall be borne by the Licensee.
7.7 The Licensee will at the Licensor’s request give to the Licensor or its
nominee any information as to its use of the Trade Marks which the Licensor may
require and will render any assistance reasonably required by the Licensor in
maintaining or renewing the registrations of the registered Trade Marks or in
prosecuting any application to register any new trade marks. The Licensor shall
meet any reasonable expenses incurred by the Licensee to third parties in giving
such assistance.
8 ROYALTIES AND PAYMENTS
8.1 In consideration of the rights granted in clause 3, specifically excluding
the use of the Trade Marks on Goods or Services the Licensee shall not pay to
the Licensor Royalties for the duration of this Agreement. Should the Licensee
desire to include the Trade Marks on any Goods or Services, such use shall be
Royalty bearing, to be negotiated at such time, and agreed to in writing, at
Licensor’s sole discretion.
9 [Intentionally Omitted]
 
10 MARKETING, COMMUNICATIONS AND BRAND STANDARDS
10.1 The Licensee undertakes to ensure that its conduct, it’s whole or any part
of its business under a corporate or business name including the Trade
Marks,shall in no way reduce or diminish the goodwill, reputation,
distinctiveness, image and/or prestige of the Trade Marks.
10.2  The Licensee undertakes to comply at all times with the Brand Standards in
conducting its activities under or by reference to the Trade Marks. The Licensee
will ensure the availability of employees or contractors with appropriate
knowledge and skills to fulfil this obligation.
10.3 Without limitation to clause 10.2, the Licensee undertakes to co-operate
with the Licensor in connection with implementation of the Brand Standards,
including with regard to implementation of remedial measures, and by
participating in the brand assurance and audit processes.
10.4 The Licensor shall undertake at its own cost such activities and
initiatives as it sees fit in order to promote and protect the brand or brands
represented by the Trade Marks. Such activities shall include the activities
listed in Schedule 4.
10.5  Without prejudice to the generality of clause 10.2, the Licensee shall
not:
(a)  negotiate or enter into any sponsorship or similar arrangement which would
involve use or display of the Trade Marks; or
(b) engage any brand service provider (e.g. advertising or media agency or
market research company) in connection with activities which would involve use
or display of the Trade Marks, other than those service providers approved by
the Licensor
without the prior consent of the Licensor.
10.6 At the request of the Licensee, and subject to availability of resources,
the Licensor shall provide or arrange for the provision of consultancy or other
services to the Licensee in connection with proposals of the Licensee for
brand-related activities concerning the Territory. Such services shall be
provided on terms and conditions to be agreed.

8



--------------------------------------------------------------------------------



Exhibit 10.19
10.7 The Licensee undertakes to notify the Licensor in advance of, and to
consult with the Licensor in connection with the preparation of, any business
initiative likely to involve a significant change in use of the Trade Marks
(e.g. in the geographical area), or likely to affect the reputation of the Trade
Marks. Such initiatives may include without limitation significant divestments
and investments, joint ventures, mergers, acquisitions.
10.8 For the avoidance of doubt, in the event of any conflict or inconsistency
between the provisions of this Agreement and the Brand Standards, the provisions
of this Agreement shall prevail.


11 INFRINGEMENTS OF OR ATTACKS ON THE TRADE MARKS
11.1 The Licensee shall notify the Licensor promptly if it becomes aware of or
suspects:
(a)   any misuse or infringement by others of the Trade Marks, or use by others
of any confusingly similar mark or sign;
(b) any application for the registration of a trade mark which the Licensee
believes should be opposed because of its similarity to one of the Trade Marks;
or
(c) any matter or circumstance of whatsoever nature which in the reasonable
opinion of the Licensee might affect the interests of the Licensor under this
Agreement.
11.2 If the Licensee becomes aware that:
(a) any other person alleges that the Trade Marks are invalid or liable to
revocation; or
(b) the Trade Marks and/or the Manifestations are otherwise attacked
the Licensee shall immediately give the Licensor full particulars in writing
thereof and shall make no comment or admission to any third party in respect
thereof.
11.3 The Licensor shall have the conduct, at its own cost (subject to clause
11.6), of all legal proceedings relating to the Trade Marks and shall in its
sole discretion decide what action (if any) to take in respect of any
infringement or alleged infringement of the Trade Marks or passing-off or any
other claim or counterclaim brought or threatened in respect of the use or
registration of the Trade Marks. The Licensee shall not be entitled to bring or
institute any claim or action or proceedings for infringement or opposition or
any other proceedings relating to the Trade Marks or take any other steps for
the protection of the Trade Marks unless requested or specifically agreed to in
advance by the Licensor. The Licensor shall not be obliged to bring or defend
any proceedings in relation to the Trade Marks if it decides in its sole
discretion not to do so.
11.4 The Licensee will at the request of the Licensor give full co-operation to
the Licensor in any action, claim or proceedings brought or threatened in
respect of the Trade Marks, or any other step for the protection of the Trade
Marks, including without limitation by joining the Licensor in any proceedings,
actions or other steps. The Licensor shall meet any reasonable expenses incurred
by the Licensee to third parties in giving such assistance (save in respect of
actions required to remedy infringements or violations of contractual terms by
Licensee Contractors or Relevant Affiliates or other actions for breaches of
contract).
11.5 Any damages or other sums recovered in respect of any action, claims or
proceedings referred to in this clause 11 shall (subject to clause 11.6) be for
the account of the Licensor and shall be applied by the Licensor in the
following order:
(a) first, to offset any internal or third party costs, expenses or other sums
paid or incurred by the Licensor in connection with the relevant action, claims
or proceedings; and

9



--------------------------------------------------------------------------------



Exhibit 10.19
(b) second, the balance (if any) to be divided as may be agreed between the
Licensor and the Licensee, taking into account their respective loss or damage
arising from the events or circumstances which are the subject of the relevant
action, claims or proceedings, including any directions or rulings regarding
such shares as may be given by any court or authority of competent jurisdiction.
11.6 Where the Licensee brings or institutes any claim or action or proceedings
or takes any other steps following the agreement of the Licensor pursuant to
clause 11.3, it shall do so in full consultation with the Licensor and at its
own cost, and shall indemnify the Licensor in respect of any costs (including
legal costs), expenses or liability which may be incurred by the Licensor as a
result of or in connection with such claim, action or proceedings, but shall be
entitled to retain any damages or other sums recovered in respect of any such
claim, action or proceedings.
12 INFRINGEMENT OF THIRD PARTY TRADE MARKS
12.1   If the Licensee becomes aware that any other person alleges that use of
the Trade Marks infringes any rights of another party, the Licensee shall
immediately give the Licensor full particulars in writing thereof and shall make
no comment or admission to any third party in respect thereof.
12.2 The Licensor shall, following receipt of a notification under clause 12.1,
immediately take and have control of the defense and investigation of such claim
and shall be entitled to employ and engage advisory counsel of its choice to
handle and defend the same, at its sole cost and expense. The Licensee shall
co-operate in all reasonable respects with the Licensor and its advisors in the
investigation, trial and defense of such claim and any appeal arising therefrom,
and shall bear its own travelling expenses and other related out-of-pocket
expenses for such assistance. The Licensee may, at its own sole cost and
expense, through its own advisory counsel or otherwise, participate in such
investigation, trial and defense of such claim and any appeal arising therefrom,
provided that it shall not, either directly or through its advisory counsel, be
entitled to make any admission to or settlement with any third party without the
prior written consent of the Licensor.
12.3 The Licensor shall have the sole right to settle any claim or suit referred
to under clause 12.1, without the consent of the Licensee, save that it shall
not without the consent of the Licensee make any settlement under which the
Licensee is obliged to make any monetary payment for which the Licensor is not
liable under clause 12.4, to part with any property or interest therein, or be
subject to any injunction against the rights granted herein.
12.4 In the event that a final decree or final judgment is made by a competent
court from which no appeal has been or can be taken that the use or display by
the Licensee of the Trade Marks in accordance with this Agreement infringes a
valid trade mark registered in the Territory at the date of this Agreement, then
the Licensor will contribute to the Licensee the damages assessed against the
Licensee up to a maximum aggregate amount equal to twenty-five per cent (25%) of
the Royalties actually received by the Licensor under this Agreement in the
twelve (12) month period preceding the date on which the relevant notification
is made by the Licensee pursuant to clause 12.1, provided that the Licensor
shall not be obliged to make any such contribution in the event that:
(a) the use or display judged to be infringing is not in compliance with the
Brand Standards or any other requirements of this Agreement;
(b) the Licensee did not promptly notify the Licensor of the relevant claim or
allegation within ten (10) days of becoming aware of the same;
(c)  the Licensee makes any admission in relation to, or settlement of, the
relevant claim, allegation or proceedings without the prior written consent of
the Licensor; or

10



--------------------------------------------------------------------------------



Exhibit 10.19
(d)  the total aggregate amount paid by the Licensor under this clause 12 has
reached an amount equal to twenty-five per cent (25%) of the Royalties actually
received by the Licensor under this Agreement in the twelve (12) month period
preceding the date on which the first notification is made by the Licensee to
the Licensor pursuant to clause 12.1.
12.5 The remedies of the Licensee provided in this clause 12 are the exclusive
and sole remedies of the Licensee with respect to trade mark infringement,
claims of passing off or unfair competition or any other violation of third
party rights. In no event shall the Licensor be liable to the Licensee, whether
in tort or in contract, for any loss of business, loss of products, loss of
anticipated or actual profit, loss of goodwill or reputation, loss caused by
business interruption or (without prejudice to any heads of loss expressly set
out in this clause 12.5) any indirect, special or consequential cost, expense,
loss or damage arising by reason of alleged or actual trade mark infringement,
claims of passing off or unfair competition, or any other violation of third
party rights.
13 WARRANTIES, LIABILITY AND INDEMNITY
13.1 The Licensor warrants that it is entitled to enter into this Agreement and
to grant the rights granted under clause 3. Save as set out in the preceding
sentence, to the extent permitted by applicable law, the Licensor hereby
excludes all warranties relating to the Trade Marks. In particular, but without
limiting the generality of the foregoing sentence, nothing contained in this
Agreement shall constitute or be construed as a guarantee or warranty or
representation of any kind on the part of the Licensor that the exercise of the
rights granted hereunder by the Licensee shall not infringe the rights of any
third parties, or with respect to any goods or services sold or offered for sale
by the Licensee under or in association with the Trade Marks, or with respect to
any Brand Standards.
13.2 Save as set out in clause 12, and to the extent that its liability may not
be excluded or limited by applicable law, the Licensor shall not be liable
(whether in contract, negligence, tort or otherwise) for any loss or damage
suffered by the Licensee (including without limitation any loss of business,
loss of products, loss of anticipated or actual profit, loss of goodwill or
reputation, loss caused by business interruption or (without prejudice to any
heads of loss expressly set out in this clause 13.2) any indirect, special or
consequential cost, expense, loss or damage), even if such cost, expense, loss
or damage was reasonably foreseeable or might reasonably have been contemplated
by the Parties, arising out of the exercise of the rights granted hereunder in
association with the Trade Marks.
13.3 The Licensee shall defend and indemnify, and hold harmless, the Licensor
and its Affiliates, and the officers, servants and agents of the Licensor and
its Affiliates, from any and all claims, damages, demands, costs (including
legal costs) and expenses arising out of any and all disputes, claims, actions
and proceedings (regardless whether under public, civil or other law, and
regardless whether asserted by public authorities or private persons) that might
result in connection with or from the use of, supply of, or exposure to any
product or services sold or provided by the Licensee, Relevant Affiliates or
Licensee Contractors under or associated with the Trade Marks or otherwise in
connection with the exercise by the Licensee, Relevant Affiliates or Licensee
Contractors of the rights granted hereunder, or the breach of any of the
Licensee’s obligations under this Agreement.
14 COMPLIANCE WITH APPLICABLE LAWS
14.1 The Licensee shall ensure that all activities of the Licensee, Relevant
Affiliates and Licensee Contractors carried out under or by reference to the
Trade Marks, and the Licensee’s use of the Trade Marks, shall comply with all
applicable laws, rules, regulations and policies of the Territory from time to
time and any established industry standards in the Territory, the country of
origin and the country of destination,. .

11



--------------------------------------------------------------------------------



Exhibit 10.19
14.2 The Licensee shall at its own cost obtain and continue to maintain in good
standing all licenses, permits and other governmental approvals required in
connection with its’ business in the Territory.
15 CONFIDENTIALITY
15.1 The Licensee shall:
(a)    keep confidential any and all information (including without limitation
information relating to the Product Standards or the Brand Standards, but
excluding information contained in material expressly indicated by the Licensor
or supplying Affiliate as being non-confidential and intended as advertising or
publicity material for public distribution) received from the Licensor or any
other Affiliate under this Agreement (“Confidential Information”);
(b) not disclose or make known, in whole or in part, to any third party any
Confidential Information;
(c)   use Confidential Information only for the purposes of carrying out
activities permitted under this Agreement; and
(d) allow access to Confidential Information only to those of its employees,
agents, Relevant Affiliates and Licensee Contractors who have a need to know it
for the performance of this Agreement and only after such employees, agents,
Relevant Affiliates and Licensee Contractors have become obligated to the
Licensee at least to the same extent as the Licensee is obligated to the
Licensor under this Agreement (which obligations the Licensee undertakes to
enforce);
provided, however, that the obligations stipulated in this clause shall not
apply to any Confidential Information which, at the time it is received or
obtained by the Licensee:
(i) is lawfully known by the Licensee without binder of secrecy; or
(ii) is generally available to the public;
and shall cease to apply to any Confidential Information which, after it is
received or obtained by the Licensee:
(iii)  is received or obtained by the Licensee, without binder of secrecy, from
a third party who did not receive the same, directly or indirectly, from the
Licensor or its nominee; or
(iv) becomes generally available to the public through no fault or omission on
the part of the Licensee.
Confidential Information shall only be within the foregoing exceptions to the
extent that the Licensee can prove the facts by written documentation.
Confidential Information shall not be deemed to be within said exceptions merely
because it may be embraced by general disclosures in the public domain or in the
Licensee’s possession. Any combination of features shall not be deemed to be
within said exceptions merely because the individual features are in the public
domain or in the Licensee’s possession.
15.2 The Licensee's obligations under this clause 15 shall remain in force, also
in case of termination of this Agreement, until the Confidential Information
becomes public knowledge for reasons other than breach of this Agreement by the
Licensee.
15.3 For the avoidance of doubt, other than as specifically set out in this
Agreement in respect of the Trade Marks and the Manifestations in clause 3, no
license, immunity or other right under or in respect of any intellectual
property (including without limitation patent rights, copyright,
12



--------------------------------------------------------------------------------



Exhibit 10.19
database rights and rights in designs), information or technology is granted to
the Licensee under this Agreement.
16 TERMINATION
16.1 Either Party may terminate this Agreement by giving notice to the other in
accordance with clause 16.5 if:
(a) the other Party commits any material or persistent breach of any of the
terms of this Agreement (whether or not such breach would otherwise qualify as a
repudiatory breach at common law) which is either incapable of remedy or, if
capable of remedy, is not remedied within thirty (30) days of service of notice
by the Party not in breach requiring remedy;
(b) the other Party stops or suspends or threatens to stop or suspend payment of
all or a material part of its debts to creditors or is unable to pay its debts
to creditors as they fall due;
(c)  the other Party ceases or threatens to cease to carry on all or a
substantial part of its business;
(d) the other Party begins negotiations for, takes any proceedings concerning,
proposes or makes any agreement for the deferral, rescheduling or other
readjustment, general assignment of or an arrangement or composition with or for
the benefit of some or all of its creditors of all or substantially all of its
debts, or for a moratorium in respect of or affecting all or substantially all
of its debts;
(e) any step is taken by any person (including either of the Parties) with a
view to the administration, winding up or bankruptcy of the other Party (and in
the event such step is the presentation to a competent court or authority of a
petition or similar document, provided such petition or similar document is not
dismissed or withdrawn within five (5) Business Days);
(f) any step is taken to enforce security over or a distress, execution or other
similar process is levied or served against all or substantially all of the
assets or undertaking of the other Party, including the appointment of a
receiver, administrative receiver, trustee in bankruptcy, manager or similar
officer; or
(g) any event or circumstance occurs which under the law of any relevant
jurisdiction has an analogous or equivalent effect to any of the Termination
Events listed in clauses 16.1(d) to (f) inclusive.
16.2 The Licensor may terminate this Agreement by giving notice to the Licensee
in accordance with clause 16.5 if:
(a) there is any reduction in the proportion of shares in the Licensee carrying
the right to vote which are held or controlled directly or indirectly by Royal
Dutch Shell plc;
(b) there is a Change of Control (as defined in clause 16.3) in relation to the
Licensee;
(c)  the Licensee is deprived, or without the prior approval of the Licensor
disposes, of the Licensee’s business or any substantial part thereof;
(d) the Licensee challenges the validity or ownership of any of the Trade Marks;
(e) any person alleges that use of the Trade Marks infringes any rights of
another party;

13



--------------------------------------------------------------------------------



Exhibit 10.19
(g) the Licensee commits any material or persistent breach of the Brand
Standards which is either incapable of remedy or, if capable of remedy, is not
remedied within thirty (30) days of service of notice by the Licensor requiring
remedy;
(h) any restriction or limitation is imposed upon or any modification is made to
the rights or powers of the shareholders of the Licensee to elect, appoint or
remove or replace directors of the Licensee other than by way of the Articles of
Association of the Licensee duly resolved upon; or
(i) any restriction or limitation is imposed upon the existing powers of the
directors of the Licensee to manage the business of the Licensee other than
restrictions as may from time to time be duly imposed by the shareholders. 
16.3 A Change of Control shall occur in relation to the Licensee for the
purposes of this Agreement where:
(a) a person acquires direct or indirect control of the Licensee where no person
previously had direct or indirect control of the Licensee; or
(b) Royal Dutch Shell plc ceases to have direct or indirect control of the
Licensee.
For this purpose, direct and indirect control shall have the same meaning as set
out in the definition of Affiliate in clause 1.1.
Notification of Termination Events
16.4 A Party shall notify the other Party promptly upon occurrence of, or any
event or circumstance which is likely to give rise to the occurrence of, a
Termination Event affecting that notifying Party.
Termination
16.5 Upon occurrence of a Termination Event, the Terminating Party may:
(a) in the case of a Termination Event which is not capable of remedy, terminate
this Agreement forthwith by notice to the other Party; and
(b) in the case of any other Termination Event, serve notice on the other Party
specifying the Termination Event and requiring it to be remedied within thirty
(30) days - if the other Party fails substantially to remedy the Termination
Event within the period for remedy specified in the notice, the Terminating
Party may at any time within ninety (90) days after the expiry of the period for
remedy specified in the notice terminate this Agreement forthwith by notice to
the other Party.
Termination in respect of one or more of the Trade Marks only
16.6 Without prejudice to its rights under clause 3.3, where the Licensor is
entitled to terminate this Agreement pursuant to clause 16.5, it shall as an
alternative if it so elects in its absolute discretion be entitled to terminate
(in the manner described in clause 16.5) the license granted to the Licensee
under this Agreement in respect of any one or more of the Trade Marks or
Manifestations only, and in the event it elects to do so this Agreement shall be
deemed amended by removal of the relevant Trade Marks or Manifestations from
Schedule 1 rather than terminated in its entirety.
17 CONSEQUENCES OF TERMINATION
17.1 Upon termination of this Agreement in accordance with clause 2 or clause
16.5:

14



--------------------------------------------------------------------------------



Exhibit 10.19
(a) subject in any event to clauses 17.1(h) and 17.2, the rights and obligations
of the Parties under this Agreement (including without limitation the licenses
granted under clause 3) shall terminate and be of no further effect, except that
clauses 1, 6, 7, 8, 11.3, 11.4, 11.5, 11.6, 12, 13, 15, 17, 18, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28 and 29 shall remain in full force and effect;
(b) subject to clause 17.1(f), the Licensee shall cease to, and shall ensure
that all Relevant Affiliates and Licensee Contractors cease to, reproduce,
apply, use and display the Trade Marks and the Manifestations and any other mark
or manifestation which in the opinion of the Licensor might be confused with the
Trade Marks, or which is regarded by the Licensor as a copy or imitation of the
Trade Marks (including without limitation reproduction, application, use or
display in any domain name, meta tag or electronic address, business name or
trading style or corporate name);
(c) subject to clause 17.1(f), the Licensee shall not, and shall ensure that all
Relevant Affiliates and Licensee Contractors do not, sell or offer any goods or
services of any type or description under or by reference to the Trade Marks or
any other mark or manifestation which in the opinion of the Licensor might be
confused with the Trade Marks, or which is regarded by the Licensor as a copy or
imitation of the Trade Marks;
(d) the Licensee shall return promptly to the Licensor (or, at the Licensor’s
option, destroy) at its own expense all Confidential Information (including all
copies in whatever form of any such information) and shall not make any further
use of that information for any purpose;
(e)  the Licensee shall co-operate with the Licensor in cancelling any
registration of this Agreement or the rights granted under it as a license or of
the Licensee as a permitted user of the Trade Marks, including without
limitation by executing forthwith a document enabling the Licensor to effect
such cancellation;
(f) other than in the event of termination by the Licensor pursuant to an event
described in clause 16.1(a), the Licensee may, for a period of thirty (30) days
from termination (or such other period as the Parties may in their absolute
discretion agree), continue to display the Trade Marks where applied to
materials prior to the date of termination;
(g)  subject to clause 17.1(f), the Licensee shall, within thirty (30) days of
termination, pay the Licensor all sums due under this Agreement together with
all accrued interest;
(h) any rights or obligations to which either of the Parties may be entitled or
be subject before such termination shall remain in full force and effect; and
(i) the Licensee shall, within thirty (30) days of termination, to the extent
legally possible, transfer ownership to the Licensor or its nominee, at no more
than nominal cost, of any domain names owned or controlled by the Licensee
incorporating any of the Trade Marks or similar words or expressions (including
without limitation any domain names registered and/or held by the Licensee
pursuant to clause 5.7); and, in the event such transfer is not legally
possible, the Licensee shall cancel such domain names if requested by the
Licensor.
17.2 Termination of this Agreement shall not affect or prejudice any right to
damages or other remedy which the Terminating Party may have in respect of the
Termination Event which gave rise to the termination or any other right to
damages or other remedy which any Party may have in respect of any breach of
this Agreement which existed at or before the date of termination.
17.3 In the event of termination of rights to use one or more of the Trade Marks
or the Manifestations only pursuant to clause 16.6, the provisions of clause
17.1 shall apply mutatis mutandis in respect of the relevant Trade Marks only.

15



--------------------------------------------------------------------------------



Exhibit 10.19
17.4 Termination of this Agreement shall not affect any other written agreements
that may exist between the Parties.
18 NOTICES
18.1 Any notice given under or in connection with this Agreement shall only be
effective if given in writing in English by one of the methods specified in
clause 18.2. Service of notice by telex, e-mail or international airmail shall
not be effective.
18.2 A notice shall be addressed as provided in clause 18.3 and shall be:
(a) personally delivered, in which case it shall be deemed to have been given
upon delivery at the relevant address;
(b) by courier;
(c) by registered mail; or
(d) sent by facsimile, in which case it shall be deemed to have been given when
dispatched, but shall only be effective if its uninterrupted transmission can be
confirmed by a transmission report of sender.
Any notice given or deemed to have been given after 17.00 on any Business Day or
at any time on a day which is not a Business Day shall be deemed to have been
given at 09.00 on the next Business Day.
18.3 The addresses and other details of the Parties referred to in clause 18.2
are, subject to clause 18.4:
For the Licensee: Shell Midstream Partners GP LLC
For the attention of: General Counsel
Address: 150 N. Dairy Ashford, Houston, Texas 77079 USA
and
For the Licensor: Shell Trademark Management Inc.
For the attention of: Vice President – Intellectual Property
Address: 150 N. Dairy Ashford, Houston, Texas 77079 USA.
18.4 A Party may give notice to the other Party of a change to the address or
any of the other details specified in clause 18.3. Such change shall only be
effective on the later of the date specified in such notice or five (5) Business
Days after the notice is given.
18.5 The provisions of this clause shall not apply in relation to the service of
any document in connection with litigation proceedings, claims, suits or
actions.
19 ASSIGNMENT, SUB-CONTRACTING AND SUB-LICENSING
19.1 The Licensee shall not assign all or any of its rights or benefits under
this Agreement, nor shall it without obtaining the prior written consent of the
Licensor (which may decide in its absolute discretion whether or not to grant
such consent) sub-contract or enter into any arrangement whereby another person
is to perform any or all of its obligations under this Agreement.

16



--------------------------------------------------------------------------------



Exhibit 10.19
19.2 The Licensor may at any time assign all or any part of the benefit of, or
its rights or benefits under, or its obligations under, this Agreement. The
Licensor may sub-contract or enter into any arrangement whereby another person
is to perform any or all of its obligations under this Agreement.
19.3 The rights granted under this Agreement are personal to the Licensee. The
Licensee shall not be entitled to grant sub-licenses of those rights, without
obtaining the prior written consent of the Licensor, although the Licensee may
(only within the scope of the rights granted in clause 3.1), subject to clause
19.4, extend such rights to other Affiliates incorporated in the Territory, and
authorize Licensee Contractors to use and display (but not reproduce or apply)
the Trade Marks on materials supplied by the Licensee or otherwise approved by
the Licensor.
19.4 The extension of rights to Relevant Affiliates, and the authorisation of
Licensee Contractors, under clause 19.3 are subject to the following:
(a) the acts and omissions of each such Relevant Affiliate or Licensee
Contractor shall be deemed the acts or omissions of the Licensee for the
purposes of this Agreement and the Licensee shall be responsible and liable to
the Licensor for such acts and omissions as if they were acts and omissions of
the Licensee;
(b) each Relevant Affiliate or Licensee Contractor must have, prior to any use
or display of the Trade Marks or the Manifestations, entered into a legally
binding agreement with the Licensee providing (in respect of such use and
display) for:
(i)  undertakings by the Relevant Affiliate or Licensee Contractor to abide by
obligations no less stringent than the obligations of the Licensee under this
Agreement regarding such use and display (and in particular the provisions of
clauses 5, 6, 7, 10.1, 10.2, 10.3, 10.5, 10.6, 10.8, 11, 14.1, 14.2, 15, 16.4
and 17.1); and
(ii) termination of all authorisation in respect of the Trade Marks in the event
of termination of this Agreement (or partial termination in the event of a
partial termination of this Agreement pursuant to clause 16.6), or on occurrence
of an event in respect of or affecting or caused by the Relevant Affiliate or
Licensee Contractor mutatis mutandis analogous to those Termination Events
listed under clause 16.1 or 16.2(a) to (d) and (h) and (i) inclusive of this
Agreement, or in the event the person in question ceases to be a Relevant
Affiliate or Licensee Contractor (each a “Licensee Contractor Termination
Event”); and
(c)  the Licensee agrees to notify the Licensor immediately it becomes aware of
or suspects a breach of the undertakings by the Licensee Contractor or Relevant
Affiliate referred to in clause 19.4(b)(i) or a Licensee Contractor Termination
Event and, in such circumstances, to act in accordance with any instructions of
the Licensor.
19.5 The Licensee undertakes:
(a)   to ensure compliance by Relevant Affiliates and Licensee Contractors with
any such undertakings referred to in clause 19.4(b);
(b)   to the extent possible under applicable law to ensure that such
undertakings and provisions referred to in clause 19.4(b) are enforceable by the
Licensor (the Licensee agreeing to indemnify the Licensor fully in respect of
any costs incurred in undertaking such enforcement);
(c) where so directed by the Licensor, to enforce any agreements referred to in
clause 19.4(b) (including, if requested by the Licensor, by commencing and
pursuing legal proceedings at its own cost) for the benefit of the Licensor and
in accordance with the instructions of the Licensor; and

17



--------------------------------------------------------------------------------



Exhibit 10.19
(d) to keep all Relevant Affiliates and Licensee Contractors fully informed of
applicable Brand Standards.
20 EQUITABLE RELIEF
The Licensee hereby agrees and acknowledges that common law remedies may not be
adequate or appropriate to remedy or compensate for a breach of any of its
obligations under this Agreement and that consequently the Parties expressly
contemplate and acknowledge that, in the event of a breach of such obligations,
the Licensor shall be entitled if it so requires in any particular case to seek
injunctive relief (including specific performance and injunction) in addition to
any other available remedy, including damages, from a Court of competent
jurisdiction.
21 THIRD PARTY RIGHTS
21.1 Affiliates shall be intended third-party beneficiaries having the right to
enforce the benefits conferred on them by clauses 13.3 and 15.
21.2 Except as provided in clause 21.1, no term of this Agreement shall be
enforceable by any person who is not a Party.
21.3 The consent of Affiliates shall not be required for the variation or
termination of this Agreement, even if that variation or termination affects the
benefit conferred on any such Affiliate.
21.4 Affiliates may at any time, with the prior written consent of the Licensor
(such consent not to be unreasonably withheld or delayed), assign the right
conferred upon them by clause 21.1.
22 RELATIONSHIP OF THE PARTIES
Nothing in this Agreement shall constitute, or be deemed to constitute, a
partnership between the Parties nor, except as expressly provided, shall it
constitute, or be deemed to constitute, either Party the agent of the other
Party for any purpose. The Licensee is not granted any right or authority to act
for, or to incur, assume or create any obligation, responsibility or liability,
express or implied, in the name of or on behalf of, the Licensor or to bind the
Licensor in any manner whatsoever.
23 WAIVER
23.1 No delay or omission by either Party in exercising any right, power or
remedy provided by law or under this Agreement shall:
(a) affect that right, power or remedy; or
(b) operate as a waiver of it.
23.2 The single or partial exercise of any right, power or remedy provided by
law or under this Agreement shall not preclude any other or further exercise of
it or the exercise of any other right, power or remedy.
23.3 No waiver of any right, power or remedy provided by law or under this
Agreement shall take effect unless it is in writing and signed by authorized
representatives of the Party giving the waiver.
24 INVALIDITY
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:

18



--------------------------------------------------------------------------------



Exhibit 10.19
(a) the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or
(b) the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.
25 AMENDMENTS AND VARIATIONS
This Agreement may not be amended or modified orally and no amendment or
modification shall be effective unless it is in writing and signed by the
authorized representatives of each of the Parties.
26 APPLICABLE LAW
THIS AGREEMENT AND ANY DISPUTE OR CLAIM OF WHATEVER NATURE ARISING OUT OF OR IN
CONNECTION WITH IT IS TO BE EXCLUSIVELY INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ITS RULES
ON CONFLICTS OF LAW.
27 JURISDICTION
Any dispute between the Parties whether resulting from a claim in contract, tort
or otherwise or any other claim or controversy which may arise out of or in
connection with this Agreement or the breach, termination or invalidity thereof
shall be finally and exclusively settled by arbitration by three (3) arbitrators
in Houston under the American Arbitration Association (AAA) Rules in force at
the start of the arbitration proceedings. The appointing authority shall be the
AAA. The language of the arbitration shall be English.
28 ENTIRE AGREEMENT
28.1 This Agreement constitutes the whole and only agreement between the Parties
relating to its subject matter and supersedes and extinguishes any other
agreement, document or pre-contractual statement relating to the same subject
matter.
28.2 Each Party acknowledges that it has not relied upon any pre-contractual
statements in agreeing to enter into this Agreement.
28.3 Except in the case of fraud, no Party shall have any right of action
against any other Party arising out of or in connection with any pre-contractual
statement except to the extent that it is repeated in this Agreement.
28.4 For the purposes of this clause, “pre-contractual statement” includes but
is not limited to any agreement, undertaking, representation, warranty, promise,
assurance, arrangement or draft of any nature whatsoever, whether or not in
writing, relating to the subject matter of this Agreement and which is not
repeated in this Agreement made by any person at any time before the date of
this Agreement.
29 EXECUTION
In the event that this Agreement is translated into any other language and there
is a resulting conflict between the texts of this Agreement, the English
language version shall prevail.


19



--------------------------------------------------------------------------------



Exhibit 10.19

Signed by
duly authorized for SHELL TRADEMARK MANAGEMENT INC.
/s/ Queenie CoName: Queenie CoDate: February 18, 2019Place: Houston, TXSigned by
duly authorized for Shell Pipeline Company LP
/s/ Steven C. LedbetterName: Steven C. LedbetterDate: February 19, 2019Place:
Houston, TXBy: Shell Pipeline GP LLC, its general partner/s/ Kevin M.
NicholsName: Kevin M. NicholsDate: February 19, 2019Place: Houston, TXSigned by
duly authorized for Shell Midstream Partners, L.P.
/s/ Kevin M. Nichols By: Shell Midstream Partners GP LLC, its Name: Kevin M.
Nichols general partnerDate: February 19, 2019Place: Houston, TX




20



--------------------------------------------------------------------------------



Exhibit 10.19
SCHEDULE 1
THE TRADE MARKS
SHELL
image1.jpg [image1.jpg]


image2.jpg [image2.jpg]
SCHEDULE 2
BRAND PROMOTION ACTIVITIES
1.Development, creation, production, testing and maintenance of Brand Standards
generally, e.g. strategy, policy, plans, evaluation, improvement.
2.Development and implementation of Brand Standards processes


21

